DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Abstract
The abstract of the disclosure is objected to because:
Phrases that can be implied, such as “The present invention relates” (see line 1) should not be present therein.  Correction is required.  See MPEP § 608.01(b).

Specification
The disclosure is objected to because of the following informalities: 
On page 11, line 10, “11after” should be “11 after”;
On page 12, line 25, “viewillustrating” should be “view illustrating”; and
On page 13, line 4, it appears that “17” should be “40” (see Figure 11, it is noted that reference character 40 is currently not present in the specification. 
Appropriate correction is required.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
The term “supply pipe” (see claim 1, line 11) and the recitation of the nozzle part having “the same height as the circular connector” (see claim 3, lines 2-3) do not have an antecedent .

Claim Objections
Claims 1-5 are objected to because of the following informalities:  
In regard to claim 1, on line 11, it appears that “supply pipe” should be “connector connection pipe of a connector” and on line 18, “a connector connection pipe of a connector” should be “ the connector connection pipe of the connector” since the supply hole 14 is connected to the to the connector connection pipe 21 of the connector 20 and, as discussed above, there is no “supply pipe” defined in the specification.
In regard to claim 2, on line 5, “on upper side” should be “on an upper side”.
In regard to claim 3, on line 3, “to have the same height as the circular connector” should be deleted since, as discussed above, the specification does not disclose this structure and, viewing Figure 5, the nozzle part 15 does not have the same height as the circular connector 13.  Appropriate correction is required.
In regard to claim 4, it is unclear as to whether or not the “circular supply hole” defined on line 2 is referring to the same “supply hole” defined in claim 1 (see line 11) or some other structure.
In regard to claim 5, on line 2 it appears “and one side” should be deleted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 4, the term “roly-poly toy shape” (see line 2) is a term which renders the claim indefinite. The term “roly-poly toy shaped” is not defined by the claim, the specification does not provide a standard for ascertaining the required structure, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
In regard to claim 5, an antecedent basis for “the upwardly formed brush” (see line 3) has not been defined, i.e., it is unclear as to whether not the “upwardly formed brush” is referring to the “brush” defined in claim 1 (see line 15) or some other structure.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Arraval (U.S. Patent 4,620,528).

Although the Arraval reference does not disclose the nozzles 55 are “formed by regular intervals”, as claimed, it is the examiner’s position it would have been obvious to one of ordinary skill in the art at the time the invention was made that the nozzles 55 can be positioned in any suitable arrangement, including an arrangement which includes “regular intervals”, without effecting the overall operation of the device, especially since the Applicant has not disclosed the arrangement of the nozzles is critical to the operation of the device and the Arraval reference in no way limits the arrangement of the nozzles.
In regard to claim 2, the liquid cleaning supply member includes the storage container 58 wherein the connector connection pipe is connected to a discharge hole on an upper side of the 
In regard to claim 3, the nozzle part 52 is formed on a front end, on which the brush is formed, of a circular connector (defined by the end of tube 54) “to have the same height as the circular connector” (see the objection to claim 3 above, inasmuch as the Applicant’s nozzle part and circular connector have the same height, the nozzle part and circular connector of the Arraval device have the same height.
In regard to claim 4, the supply hole is considered to be formed in a “roly-poly toy shape” on an upper side of the insertion space.  Although the supply hole is not positioned inside the finger cover, as claimed, it is the examiner’s position it would have been obvious to one of ordinary skill in the art at the time the invention was made that the supply hole can be positioned either inside or outside of the finger cover, without effecting the overall operation of the device, especially since the Applicant does not disclose the particular location of the supply hole is critical to the operation of the device and the Arraval reference in no way limits where the supply hole may be positioned.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Arraval in view of Daly (U.S. Patent 1,200,596).
Although the Araval reference does not disclose the use of side brushes on opposite sides of the finger cover, attention is directed to the Daly reference, which discloses another teeth cleaning device worn on the finger wherein brushes 12 are positioned on a top surface and side surfaces (as well as all other surfaces) of the finger cover 10 in order to enable the user to more effectively clean teeth.  Accordingly, it would have been obvious to one of ordinary skill in the .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Arraval in view of Fritz.
The Arraval device includes a filling hole 59 on a lower side of the container.  Although the Arrval reference does not disclose a finishing cap for covering the filling hole, the examiner takes official notice that such filling holes conventionally have a finishing cap thereover in order to prevent leakage of the fluid from the container.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made that the Arraval device can include such a finishing cap in order to prevent the fluid from leaking out of the filling hole after the device is filled.   Further, although the cleaning supply member disclosed in the Arraval reference does not include a control plate and control lip (i.e., a check valve) on the lower side of the discharge hole, attention is directed to the Fritz reference, which discloses another toothbrush having a cleaning supply container for dispensing a cleaning agent when the container is squeezed wherein such a “control plate” and “control lip” (i.e., the control plate and control lip are defined by opposite portions of the check valve which open and close upon change of pressure in the container) is positioned on a lower side of a discharge hole 2 in order to prevent back flow into the container and enable the container to be conveniently filled (see 47-63).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made that the Arraval device can include such a  control plate/control lip structure in order to prevent back flow into the container and enable the container to be conveniently filled. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Salman and Spector references are cited as being directed to the state of the art at teachings of other teeth cleaning devices having finger covers for a user’s finger and a liquid supply for supply cleaning liquid to the bristles.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J WALCZAK whose telephone number is (571)272-4895. The examiner can normally be reached Monday-Friday 6:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DJW
1/5/22

/DAVID J WALCZAK/Primary Examiner, Art Unit 3754